Citation Nr: 1550171	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-13 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2. Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from March 1952 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's appeal has been transferred to the RO in Atlanta, Georgia.

The Veteran testified before the Board at an October 2015 hearing conducted at the St. Petersburg RO.  A transcript of the hearing is of record.  The Veteran's claims folder has been encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has not been provided a VA examination to address the severity of his bilateral peripheral neuropathy of the lower extremities in many years.  A new examination was requested at the hearing.  In order to accurately evaluate the Veteran's disability, the Board believes a new VA examination would be beneficial.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Furthermore, the Veteran indicated he received treatment for his disability solely at VA facilities.  See, e.g., January 2007 statement.  To date, comprehensive VA treatment records have not been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Finally, as the Veteran has been afforded a Board hearing, it is unclear whether he continues to desire a hearing before a Decision Review Officer (DRO) or other RO personnel.  For example, in his April 2010 substantive appeal, the Veteran noted that "I was never afforded an opportunity for a hearing before a (DRO)...."  In addition, a July 2014 statement again notes the Veteran had requested a DRO hearing and was not provided one.  On remand, the AOJ should seek clarification as to whether the Veteran wishes to have a DRO hearing and, if so, schedule such a hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request clarification as to whether he still desires a hearing before a Decision Review Officer or other appropriate AOJ personnel, allowing for an appropriate period for response.  If the Veteran responds in the affirmative, schedule him for a DRO hearing per his request following all development below.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, any treatment received regarding the Veteran's bilateral peripheral neuropathy and bilateral feet must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Following completion of the above, schedule the Veteran for a VA peripheral nerves examination.  The examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and functional effects of any disability.  A complete rationale for any opinions expressed must be provided.

4. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of Virtual VA and VBMS, to include identifying the date range of virtual records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




